Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 1-23 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 2/6/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments “transmitting a search message in one narrow band while not transmitting a search message in any other of the plurality of narrow bands until search messages have been transmitted in all of the plurality of narrow bands” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art You at [0186] discloses a UE perform transmission/ reception using narrow band and also discloses of discovering good narrow band. [0188] discloses good narrow band is used for communication
 	Prior art Kazuaki at Fig.1; [0027]-[0029] shows plurality of narrow bands. [0058] discloses of transmitting PDCCH signal in a NB and PDSCH signal in another NB. When PDCCH signal is transmitted, PDSCH is not transmitted and when PDSCH is transmitted, PDCCH is not transmitted
 	Prior art Quan at [0046] discloses of transmitting a beacon signal via a communication link such as the downlink to other nodes STAs 	P
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478